Citation Nr: 1725952	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Coast Guard from January 1991 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in January 2015 and April 2016 at which time it was remanded for further development.  A review of the record reveals that the Veteran was afforded a VA examination May 2015 and an addendum opinion was obtained in June 2016.  Thus, there has been substantial compliance with the Board's prior remand directives and this issue is properly before the Board.  See Stegall v. West, 11 Vet. App. 265 (2008). 


FINDINGS OF FACT

1.   The Veteran does not have a right ear hearing loss disability for VA purposes.  

2.   The Veteran's left ear hearing loss is not related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter received by the Veteran in April 2010, sent prior to the initial unfavorable decision issued in June 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information. Such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this regard, service treatment records as well as post-service private treatment records and a report of VA examination and opinion have been obtained and considered. Under the facts of this appeal, the examination and resulting report are adequate upon which to adequate this appeal; the examination report indicates that the examiner provided adequate findings and opinion predicated upon an accurate factual background. Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf. The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty. See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.3030(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology. The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that his current hearing loss is due to the acoustic trauma he experienced during service. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service." Id.  

The Veteran's service treatment records reflect no complaints, findings, or diagnoses related to hearing impairment. At enlistment, his report of medical examination indicates that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
0
0
LEFT
0
0
30
15
0

At separation, the Veteran indicated on his January 1993 report of medical history that he did not experience hearing loss. His pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
0
0
LEFT
15
5
20
20
5

The Veteran was provided a VA examination for his bilateral hearing loss in May 2010.  On audiometric testing, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
15
LEFT
20
30
45
30
25

The examiner stated that word recognition scores were excellent in the right ear and good in the left ear.  The examiner ultimately opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to his active duty service as there were no complaints of hearing loss in his service treatment records and the Veteran had normal hearing at his discharge examination. As noted in the Board's January 2015 decision, an examiner's opinion may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service. Because this examination did so, the examination is inadequate.

The Veteran was afforded another VA examination in May 2015. On examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
5
30
35
20
15

His speech recognition score was 96 percent in the right ear, and 100 percent in the left. The examiner stated that the Veteran had normal hearing in the right ear and sensorineural hearing loss in the left. The examiner opined that the Veteran's left ear hearing loss is less likely than not caused by or a result of service as his service treatment records indicate normal hearing bilaterally from 500-6000 Hz at entrance and exit and because research does not support the concept of delayed onset hearing loss. 

An addendum opinion was obtained in June 2016. The examiner considered the Veteran's January 1991 audiogram, which showed left ear hearing loss at 40 Hz. The examiner stated that the Veteran's service treatment records indicated normal hearing bilaterally at entrance, a 40dB loss at 2000 Hz in January 1991, and then normal hearing bilaterally at exit. The examiner stated that although a change in threshold existed in 1991, it was resolved in 1993 and it may have been a temporary threshold shift. She stated that it is commonly accepted that variations of pure tone responses do not always reflect changes in hearing.  Variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise, and equipment issues.  Minimal pure tone differences when comparing hearing tests do not always reflect hearing loss.  With regard to whether the Veteran's hearing loss had its onset within a year of service, the examiner stated that the Veteran's thresholds did not meet disability criteria 22 years following service and therefore it was less likely than not that the Veteran's hearing loss had its onset within one year of service.  

The Board is cognizant that review of the entrance January 1991 examination reveals that at 2000 Hz the threshold was 30dB and not 40db.  The Board notes that the Board previously also made this reference to 40dB.  The Board finds that these references reflect typographical error and that as the reported finding is reflective of a more severe finding then actually reflected in the STRs the underlying logic and rationale of the resulting opinion is not effected. 

The Veteran has competently reported experiencing acoustic trauma while working in engine rooms during his Coast Guard service. He also reported that he was not given hearing protection while working construction on active duty in New Orleans, Louisiana.

VA treatment records dated from March 2010 to present were reviewed.  These records do not contain audiometric testing indicating hearing loss in the Veteran's right ear. Therefore, the Board finds that the competent medical evidence of record does not establish a right ear hearing loss disability as defined by VA.

Regarding the Veteran's statements that he has a current right ear hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372). However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed right ear hearing loss meets the definition of a hearing loss disability as defined by VA regulations. Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.

Without a showing of current hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for right ear hearing loss must be denied. "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, where the overall record fails to support a current diagnosis of the claimed disability at any point relevant to the appellate period (or prior), as is the case here, that holding would not apply.

As a current right ear hearing disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service (although, as noted above, acoustic trauma during active service is conceded). 

Thus, the Board will turn to whether service connection is warranted for left ear hearing loss.

As noted above, on most recent audiometric testing, the Veteran's left ear hearing loss did not meet the requirements as defined by VA. However, hearing loss as defined by VA was established on VA examination in May 2010. Additionally, acoustic trauma has been conceded. Therefore, the first and second elements of service connection have been met.

The remaining question is whether there is a nexus between the Veteran's current left ear hearing loss disability and service, to include his conceded acoustic trauma.

The only adequate medical opinions of record are against the Veteran's claim.  The May 2015 and June 2016 VA examiner opined that the Veteran's left ear hearing loss is less likely than not caused by or a result of noise exposure and did not have its onset within one year of service. In support of her opinion, the examiner stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing. It does not have a delayed onset nor is it progressive or cumulative. With regard to the Veteran's noted threshold shift in service, the examiner explained that although a change in threshold existed in 1991, it was resolved in 1993. She further explained that it may have been a temporary threshold shift and that it is commonly accepted that variations of pure tone responses do not always reflect changes in hearing and minimal pure tone differences when comparing hearing tests do not always reflect hearing loss. As this opinion was based on a review of the Veteran's claims file, considered that the Veteran was exposed to acoustic trauma in service, and provided a clear conclusion with supporting rationale, the Board finds the May 2015 and June 2016 examination reports, taken together, highly probative as to the question of a nexus between the Veteran's current left ear hearing loss and service.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the medical evidence does not demonstrate that the Veteran developed hearing loss to a compensable degree within one year of his military service. The Veteran first demonstrated hearing loss in the left ear meeting the requirements of 38 C.F.R. § 3.385 several years post-service. To the extent that VA infers that the Veteran is claiming that he developed left ear hearing loss to a compensable degree within one year of service, he is not competent to state whether his hearing loss manifested to a degree of 10 percent or more as that requires medical expertise and testing. As such, to the extent that the Veteran reports continuity of symptomatology regarding his hearing loss, he is not competent to state that it manifested to a compensable degree within one year of separation. 

The Veteran has not submitted any medical evidence to link his left ear hearing loss to service. Thus, the only other evidence linking the Veteran's left ear hearing loss to service consists of his own statements.  

The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson. Rather, this is a complex question that requires expertise and the record does not show the Veteran has the required expertise. Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear. Thus, the Veteran is not competent to render an opinion regarding the etiology of his hearing loss and his opinion on this matter is not probative.

Based on the foregoing, the Board finds that the greater weight of the evidence is against the Veteran's claims and service connection for right and left ear hearing loss is not warranted.



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


